UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4337
MARSHALL LEWIS KING,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4347
BRUNO LEWIS CRUTCHFIELD,
             Defendant-Appellant.
                                       
           Appeals from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                           (CR-00-109)

                      Submitted: April 3, 2002
                      Decided: April 18, 2002

     Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                            COUNSEL

Matthew Patrick Geary, Richmond, Virginia; Michael M. Mor-
chower, MORCHOWER, LUXTON & WHALEY, Richmond, Vir-
2                       UNITED STATES v. KING
ginia, for Appellants. Paul J. McNulty, United States Attorney, David
T. Maguire, Assistant United States Attorney, Richmond, Virginia,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   In these consolidated appeals, Marshall Lewis King and Bruno
Lewis Crutchfield appeal their convictions and sentences. The Appel-
lants claim the evidence was insufficient to support their convictions,
the district court erred by denying their motions for downward depar-
ture, and the court erred by adjusting the offense level and denying
a request to reduce the offense levels. Finding no reversible error, we
affirm.

   We must affirm the convictions if there is substantial evidence,
when viewed in the light most favorable to the Government, to sup-
port the verdicts. Glasser v. United States, 315 U.S. 60, 80 (1942). In
determining whether the evidence is substantial, this Court inquires
whether there is evidence sufficient to support a finding of guilt
beyond a reasonable doubt. United States v. Burgos, 94 F.3d 849, 862
(4th Cir. 1996). In evaluating the sufficiency of the evidence, the
Court assumes the fact finder resolved all contradictions in the evi-
dence in the Government’s favor. United States v. Romer, 148 F.3d
359, 364 (4th Cir. 1998). The fact finder, not the reviewing court,
weighs the credibility of the evidence and resolves any conflicts in the
evidence presented. United States v. Murphy, 35 F.3d 143, 148 (4th
Cir. 1994).

   To prove conspiracy to possess cocaine base with intent to distrib-
ute, the Government must establish that: (1) an agreement to possess
fifty grams of cocaine with intent to distribute existed between two
                         UNITED STATES v. KING                           3
or more persons; (2) the defendant knew of the conspiracy; and (3)
the defendant knowingly and voluntarily became a part of this con-
spiracy. Burgos, 94 F.3d at 857; see also United States v. Promise,
255 F.3d 150, 156 (4th Cir. 2001) (drug quantity should be treated as
an element of the offense) (en banc), petition for cert. filed, (Sept. 20,
2001) (No. 01-6398). "[A] conspiracy is clandestine and covert,
thereby frequently resulting in little direct evidence of such an agree-
ment." Burgos, 94 F.3d at 857. A conspiracy may be proven entirely
by circumstantial evidence. "Circumstantial evidence tending to prove
a conspiracy may consist of a defendant’s ‘relationship with other
members of the conspiracy, the length of this association, [the defen-
dant’s] attitude [and] conduct, and the nature of the conspiracy.’" Id.
at 858 (quoting United States v. Collazo, 732 F.2d 1200, 1205 (4th
Cir. 1984)). We find there is sufficient evidence to support the con-
spiracy convictions. We also find there is sufficient evidence to sup-
port King’s conviction for misprision of a felony.

   We do not review the district court’s discretionary decision not to
grant the Appellants’ motions for downward departure. United States
v. Edwards, 188 F.3d 230, 238-39 (4th Cir. 1999). Furthermore, the
court did not err by determining that certain departures were not war-
ranted under the law. See U.S. Sentencing Guidelines Manual
§ 5K2.20 (2000); United States v. Banks, 130 F.3d 621, 625-26 (4th
Cir. 1997); United States v. Fonville, 5 F.3d 781, 783 (4th Cir. 1993).

   Finally, we find the district court did not clearly err in its decisions
to adjust King’s offense level for obstruction of justice and to deny
King’s motion to adjust the offense level for his role in the offense.
We further find the court did not err by adjusting the offense level
because the Appellants’ abused their positions of trust.

  Accordingly, we affirm the convictions and sentences. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED